Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Onwuka has filed a petition for an extraordinary writ pursuant to Rule 21 of the Federal Rules of Appellate Procedure. Having reviewed the petition, we conclude that relief is not warranted. Accordingly, we grant Onwuka’s motion to proceed in forma pauperis and deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *65court and argument would not aid the decisional process.

PETITION DENIED.